DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s arguments regarding the objections to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 1, 3 and 12 are sufficient to overcome the 112 rejections from the previous action.

Claims 1-20 are pending. 

Response to Arguments
Applicant argues the 103 rejection, on page 11, in view of Blanco (US 2008/171988) in view of Green et al., (US 2005/0096605) and further in view of Rowe et al., (US 5342815), stating that the prior art Rowe allegedly doesn’t teach “registering structures on a base flange, which is distinct from the sidewall”, nor allegedly teaches “an off-set angle between flaps to prevent a gap between seal flaps” thus preventing leakage. The examiner has fully considered applicant’s argument, and agrees that the sidewall of Rowe is where the registering structures of Rowe are found. Further, that the seal flaps of Rowe are not offset to one another.
Applicant further argues the 103 rejection, on page 12, in view of Rowe, stating the prior art allegedly doesn’t teach “a blunted apex” as the structures at the tip of Rowe as well as Blanco and Green are a truncated structure surrounding the opening, rather than a blunt apex. The examiner has fully considered applicant’s argument, and agrees that the apexes of the seals 
Applicant’s arguments, filed 12/20/2021, with respect to amended claims 1-18 have been fully considered and are persuasive.  The rejection of previous claims 1-18 have been withdrawn. See allowable subject matter below.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Regarding Claim 1 line 17, “an upstream surface” has been amended to be “the upstream surface”.
	
Regarding Claim 8 lines 1-2, “gasket includes a register tab on one surface of the base flange the upstream conical” has been amended to be “gasket includes the at least one registering structure having a register tab on one surface of the base flange of the upstream conical”.
	Regarding Claim 8 lines 2-3, “gasket and a register socket on an opposing surface of the base flange the upstream conical” has been amended to be “gasket and the at least one 

Regarding Claim 9 lines 1-2, “between 1o and 59o, or about 15o +/- 5o” has been amended to be “between 1o and 59o, or about 15o +/- 5o”.

Regarding Claim 12 line 19, “an upstream surface” has been amended to be “the upstream surface”.

Regarding Claim 17 line 2, “with the lumen downstream” has been amended to be “with a portion of the lumen which is downstream”. 

Authorization for this examiner' s amendment was given in an interview with DOMINIC FRISINA on 03/23/2022.

Allowable Subject Matter
Claims 1-20 are allowable. 
The following is an examiner' s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Blanco (US 2008/171988) in view of Green et al., (US 2005/0096605) and further in view of Rowe et al., (US 5342815), while disclosing a seal for a bleed-back control valve having downstream and upstream conical gaskets with registering structures, does not disclose or render obvious, alone or in combination with the other prior art of record, the downstream conical gasket having a conical wall comprising a blunted apex and the upstream conical gasket having a conical wall comprising a blunted apex, nor that the upstream and downstream gasket seams are angularly off-set from the seams of one another, as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-11 and 19-20 depend upon Claim 1, and are therefore also allowable.

Regarding Claim 12, the closest prior art on record, Blanco (US 2008/171988) in view of Green et al., (US 2005/0096605) and further in view of Rowe et al., (US 5342815), while disclosing a valve body with an inner luminal wall having downstream and upstream conical gaskets with registering structures, including a mounting groove in the inner luminal wall, and a frustoconical valve seat, does not disclose or render obvious, alone or in combination with the other prior art of record, the downstream conical gasket having a conical wall comprising a blunted apex and the upstream conical gasket having a conical wall comprising a blunted apex, nor that the upstream and downstream gasket seams are angularly off-set from the seams of one another, as claimed in the amended Claim 12. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 13-18 depend upon Claim 12, therefore are considered allowable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783